EXHIBIT 10.40

March 20, 2008

Mr. Michael Bailey

1655 Mallard Drive

Eagan, MN 55122

Re: Amended and Restated Separation Agreement

Dear Mike:

This letter agreement (the “Letter Agreement”) will confirm our agreement
regarding your separation from service with Visant Corporation (“VC”) and its
direct and indirect subsidiaries, including Jostens, Inc. (“Jostens”) (together
with VC, “Visant”). This Letter Agreement amends and restates the original copy
of this agreement dated December 28, 2007 (the “December 2007 Agreement”),
solely for purposes of clarifying the circumstances under which you will be
deemed in breach of this Letter Agreement, and addressing the disposition of
your equity. Nothing herein modifies the release and waiver of claims given by
you pursuant to the December 2007 Agreement (the “Release and Waiver of
Claims”). You will separate from employment with Visant, and resign from any
officer or director positions you may hold with Visant, effective January 7,
2008 (the “Effective Date of Separation”), so long as your employment is not
terminated for by Visant or Jostens for your Breach prior to such date. Any
capitalized terms used but not defined herein will have the meaning set forth in
the 2004 Stock Option Plan for Key Employees of Visant Holding Corp. (f/k/a
Jostens Holding Corp.) and Its Subsidiaries, that certain Management
Stockholder’s Agreement entered into by and between you and Jostens Holding
Corp. dated March 17, 2005 (the “Management Stockholder’s Agreement”), and/or
those certain Stock Option Agreements entered into by and between you and Visant
Holding Corp. dated March 17, 2005, as applicable (collectively, the “Equity
Documents”). In consideration for the promises and mutual covenants contained
herein, each of you and VC agree to the following:



--------------------------------------------------------------------------------

1. Part-Time Employment and Release:

(a) For the period commencing on the Effective Date of Termination and ending on
June 30, 2009, you will be employed by VC as a non-executive, part-time employee
of VC, subject to earlier termination by VC for your Breach (as defined below)
or by you for any reason. As such a part-time employee, you will provide such
services to VC as may reasonably be requested by Marc Reisch (or such other
person as he may designate) from time to time and will report to Marc Reisch (or
such other person as he may designate). You and VC each acknowledge that your
role as a part-time employee is contemplated to require only that you perform
services from time to time, that such services as you may perform will be
provided primarily by you from locations other than any Visant property (and
that in fact you will not be provided with any office space at any Visant
property) and that such part-time employment does not constitute employment for
purposes of Section 409A of the Code. However, you shall devote your full time
business efforts to VC during the period of time you remain employed by VC
hereunder.

(b) Subject to the provisions of Paragraph 1(c) below, VC will pay you,
beginning on Visant’s first payroll date occurring in calendar year 2008
following your Effective Date of Separation and execution and non-revocation of
the Release and Waiver of Claims and ending on VC’s last payroll date occurring
in June of 2009, an aggregate amount equal to $600,000.00, payable as follows:
(i) $500,000.00 shall be paid in substantially equal installments, on a
bi-monthly basis, during the calendar year 2008 and (ii) the remaining
$100,000.00 shall be paid in substantially equal installments, on a bi-monthly
basis, between January 1, 2009, through June 30, 2009 (each such installment
payment, a “Severance Payment”). Notwithstanding the foregoing, you will forfeit
any unpaid Severance Payments if this Letter Agreement is terminated by VC for
your Breach.

(c) Payment to you of the Severance Payments provided for in Paragraph 1(b)
above shall be conditioned on your execution of: first, on the Effective Date of
Separation, the Release and Waiver of Claims, and second, the non-revocation of
such Release and Waiver of Claims within the time period described in paragraph
7 of such Release and Waiver of Claims. Please do not sign this Letter Agreement
or the Release and Waiver of Claims until your last date of employment with
Jostens.

(d) From January 7, 2008 through the earlier of (x) the date this Letter
Agreement is terminated by VC for your Breach or by you for any reason
(including due to your death or Permanent Disability) or (y) June 30, 2009, you
will continue to be eligible to participate in the group medical, dental and
vision plans provided to other employees of VC, as they may change from time to
time; except that you will be required to pay the full cost of the premiums
(which includes both the employer and employee portion) payable in respect of
such coverage. Upon expiration of your services to VC as a part-time employee on
June 30, 2009 (or such earlier date of termination or resignation, as
applicable), you will be entitled to commence receiving such health insurance
benefits as VC may, pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), be required to provide to you (upon your election to
receive them), for the full length of the period that you (and your dependents,
as applicable) are eligible under COBRA to receive such benefits and subject to
your payment of the COBRA premiums. (You hereby acknowledge that you understand,
as of the date hereof,

 

2



--------------------------------------------------------------------------------

that COBRA permits VC to require you to pay up to 102% of the cost to VC of
providing such benefits to similarly situated employees of VC). You will be
advised separately of coverage continuation rights under COBRA by Acclaim
Benefits, the COBRA administrator, or its successor. The benefit election form
must be returned to Acclaim Benefits or its successor along with your premium
payments before benefits will be continued. In all cases, benefits under this
paragraph (d) will be subject to the same terms and conditions of the group
benefits plan as apply to active VC employees (including Visant’s right to
modify or terminate such benefits). In addition to the foregoing, VC hereby
acknowledges and agrees that you will become eligible to participate in the
applicable Jostens’ retiree medical plan on such date as you achieve age 55,
subject to and in accordance with the terms and conditions of such plan, as the
same may be in effect from time to time, taking into account your service with
Jostens.

(e) For so long as you remain a part-time employee as provided in Paragraph 1(a)
above: (i) subject to the terms and conditions of the Visant 401(k) Retirement
Savings Plan and applicable law, you will remain eligible to participate in such
plan and (ii) you will only be permitted to continue to participate in (and
become vested under) any other tax-qualified or non-qualified retirement plans
in which you participated prior to the Effective Date of Separation to the
extent permitted under the terms of such plans and applicable law; provided
that, for clarity, commencement of your benefits under your Executive
Supplemental Retirement Agreement dated April 23, 1998, as amended, will be
triggered by your separation from employment with Jostens on January 7, 2008,
and you will not be eligible to earn or accrue any additional benefits
thereunder.

(f) At all times during the period that you are employed by VC as provided in
Paragraph 1(a) above, you will be reimbursed for all reasonable business
expenses that you incur in performing any services under this Letter Agreement
(provided this shall not include auto or gas expenses). Such expenses will be
reimbursed upon presentation by you from time to time of a documented expense
report in the manner required and otherwise pursuant to applicable business
expense reimbursement policies maintained by VC during your period of part-time
employment with Visant for executive-level employees.

(g) Except as expressly provided as set forth in this Paragraph 1 above or
Paragraph 2 below or as may be required by applicable law, you hereby
acknowledge and agree that at no time while you are employed as provided in
Paragraph 1(a) above will you be eligible or entitled to participate in any
bonus or other incentive compensation plan or program, retirement, severance,
perquisite, fringe benefit or other employee benefit plan, program or policy
maintained by Visant.

(h) You will be deemed in “Breach” of this Letter Agreement in the event of
(i) the willful or intentional engaging by you in conduct that causes material
and demonstrable injury, monetarily or otherwise, to Visant, the Investors or
their respective Rule 405 Affiliates, (ii) commission by you of a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, or (iii) a material
breach of by you of the Management Stockholder’s Agreement or other agreements,
including, without limitation, engaging in any action in breach of restrictive
covenants, herein or therein, that continues beyond ten (10) days after a
written demand for performance is delivered to you by VC (to the extent that, in
the VHC Board of Directors’ reasonable judgment, such breach can be cured).

 

3



--------------------------------------------------------------------------------

2. Treatment of Equity:

(a) Effective as of the Effective Date of Separation: (i) all then unvested
options that you hold (“Options”) to purchase Visant Holding Corp. Class A
Common Stock (“Visant Stock”) will expire and be cancelled without payment; and
(ii) all then vested Options to purchase Visant Stock (including any such
Options that vest based on the performance of Visant and/or its any of its
subsidiaries as of the end of fiscal year 2007, even if such determination will
not be made until the availability of the VC’s consolidated audit results on or
about March 15, 2008) will remain exercisable through January 1, 2009, so long
as you continue to be employed as a part-time employee under Paragraph 1(a)
until such date (or if such part-time employment is terminated by VC other than
due to your Breach or due to your resignation, death or Permanent Disability,
prior to such date).

(b) In exchange for the cancellation, you agree to the terms of that certain
letter agreement dated as of March 20, 2008 between you and Visant Holding Corp.
with respect to the disposition of the Options.

(c) On or about April 1, 2009, Visant Holding Corp. will purchase all shares of
Visant Stock then held by you (10,406 shares), at a per share purchase price
equal to the Fair Market Value (determined as provided in Paragraph 2(b) above)
of such shares as of December 31, 2008, so long as you continue to be employed
as a part-time employee under Paragraph 1(a) until such date (or if such
part-time employment is terminated by VC other than for your Breach or due to
your resignation, death or Permanent Disability, prior to such date of payment
based on the Fair Market Value of the Visant Stock as of such date of separation
of service).

(d) Until the applicable dates of the payments provided for in Paragraph 2(b)
and (c), above, respectively, you hereby agree and acknowledge that you will
continue to hold all of your shares of Visant Stock pursuant to the Management
Stockholder’s Agreement and other Equity Documents and to hold all of your
Options to purchase Visant Stock pursuant to the Equity Documents under which
such Options were granted (subject to the extension of the exercise term of
vested Options as set forth in Paragraph 2(a) above).

3. Accrued Rights upon Effective Date of Separation: Visant shall pay you, in a
lump sum, all unpaid base salary you earned through the Effective Date of
Separation while still employed as a full-time employee of Visant, promptly
after the Effective Date of Separation. For the avoidance of doubt, you will not
accrue any vacation days for 2008.

4. Withholding; Set-Off: Notwithstanding any other provision of this Letter
Agreement, Visant may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder in respect of any payments and benefits provided to you hereunder in
respect of which there exists an obligation of Visant to withhold taxes or other
amounts.

 

4



--------------------------------------------------------------------------------

5. Return of Visant Property; Expense Reports: On or before the Effective Date
of Separation, you shall return to Visant all documents, manuals, computers,
computer programs, CDs and/or diskettes, customer lists, notebooks, reports and
other written or graphic materials, including all copies thereof, relating in
any way to Visant’s business and prepared by you or obtained by you from Visant,
its affiliates, clients or its suppliers during the course of your employment
with Visant, as well as all expense reimbursement requests and reports, prepared
and provided in accordance with the terms of Jostens’ expense reimbursement
policy to which you are currently subject.

6. Entire Agreement; Restrictive Covenants: This Letter Agreement constitutes
the entire agreement between the parties on the subject of payments and benefits
due to you from Visant and its affiliates and supersedes all other prior
agreements concerning the terms of any and all payments and benefits to which
you may be entitled upon termination of employment (including, without
limitation, that certain Summary of Executive Arrangements previously provided
to you by VC and the December 2007 Agreement prior to modification hereunder
other than the Release and Waiver of Claims executed by you pursuant to the
December 2007 Agreement), except that (a) to the extent required to give full
effect to the provisions of Paragraph 2 above, the applicable provisions of the
Equity Documents shall remain in effect and (b) the provisions of Section 24
(Confidential Information; Covenant Not to Compete) of your Management
Stockholder’s Agreement (the “Restrictive Covenants”) shall continue to apply
and are hereby made a part of this Letter Agreement by reference, except that
(i) in consideration of the payments and benefits hereunder to which you would
not otherwise have been entitled, for purposes of the periods during which you
are to be subject to the Restrictive Covenants, your employment will be deemed
terminated as of January 11, 2011, and shall not be considered to have
terminated on the Effective Date of Separation and (ii) all references to
payments contained in Section 24(c) of your Management Stockholder’s Agreement
shall be deemed to refer to the payments provided for in Paragraph 2 above.

7. Deferred Compensation Tax Rules: The arrangements contemplated under this
Letter Agreement shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury Regulations and other interpretive guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date of Separation. In the event
that VC determines that any amounts payable or benefits provided hereunder will
be immediately taxable to you under Section 409A of the Code and related
Department of Treasury guidance, VC may (a) adopt such amendments to this Letter
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that VC determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the contemplated
agreement and/or (b) take such other actions as VC determines necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance, including such Department of Treasury
guidance and other interpretive materials as may be issued after the date
hereof. Nothing herein or contemplated hereby shall be deemed tax advice by VC.

8. No Mitigation; Offset: You shall have no duty to mitigate or to seek or
accept employment or work elsewhere following the Effective Date of Separation;
provided, however, if you do become employed or engaged elsewhere, the payments
and benefits set forth in this Letter Agreement shall be offset or reduced, as
applicable, by any compensation or benefits you may receive from such other
source.

 

5



--------------------------------------------------------------------------------

9. Severability: The provisions of this Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof. In the
event that the provisions of Section 6 (including, by incorporation by
reference, any provisions of Section 24 of the Management Stockholder’s
Agreement), or any portion thereof, should ever be adjudicated by a court of
competent jurisdiction in proceedings to which you or any Visant party is a
proper party to exceed the time or geographic or other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
time or geographic or other limitations permitted by applicable law, as
determined by such court in such action, the parties hereby acknowledging their
desire that in such event such action be taken. Notwithstanding the foregoing,
you affirmatively represent, acknowledge and agree that this Letter Agreement
and each of its provisions are enforceable in accordance with their terms, and
expressly agree not to challenge the validity or enforceability of this Letter
Agreement or any of its provisions, or portions or aspects thereof, in the
future. Visant is expressly relying upon this representation, acknowledgement
and agreement in determining to enter into this Letter Agreement and provide you
with the payments and benefits hereunder.

10. Applicable Law; Arbitration: This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof. In the event of any controversy among
the parties hereto arising out of, or relating to, this Letter Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules by a
single independent arbitrator, except that each of VC and Visant Holding Corp.
may seek injunctive or other relief in order to enforce the Restrictive
Covenants incorporated by reference herein. Such arbitration process shall take
place within the New York City-metropolitan area. The decision of the arbitrator
shall be final and binding upon all parties hereto and shall be rendered
pursuant to a written decision, which contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof.

11. Amendment; No Waiver: This Letter Agreement may only be amended or modified
by a written agreement executed by you, Visant Holding Corp. and Visant
Corporation (or any respective successor to Visant Holding Corp. and/or Visant
Corporation). As an exception to the foregoing, the parties acknowledge and
agree that an executive officer of Visant Holding Corp. shall have the right, in
his or her sole discretion, to reduce the scope of any covenant set forth in
this Letter Agreement or any portion thereof, effective as to you immediately
upon receipt by you of written notice thereof from Visant. No waiver of any of
the provisions of this Letter Agreement, whether by conduct or otherwise, in any
or more instances, shall be deemed or construed as a further, continuing or
subsequent waiver of any such provision or as a waiver of any other provision of
this Letter Agreement. No failure to exercise and no delay in exercising any
right, remedy or power hereunder will preclude any other or further exercise of
any other right, remedy or power provided herein or by law or in equity.

 

6



--------------------------------------------------------------------------------

12. Assignment: Neither this Letter Agreement nor any of the rights or
obligations hereunder may be assigned or delegated by you without the prior
written consent of the other parties of this Letter Agreement. Visant’s
obligations and rights hereunder may be assigned to any of its successor or
assigns.

13. Notice: For the purpose of this Letter Agreement, notices and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier or three days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Letter Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

If to Visant (including any of Jostens, VC or Visant Holding Corp.):

Visant Corporation

357 Main Street

Armonk, New York 10504

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

7



--------------------------------------------------------------------------------

14. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein and
return a copy to Marie Hlavaty by no later than March 25, 2008.

Mike, let me extend my thanks to you for your longstanding services to Jostens.

 

Sincerely,

/s/ Marc Reisch

Marc Reisch Chief Executive Officer Visant Corporation

Agreed this 25th day of March, 2008.

 

VISANT HOLDING CORP. By:  

/s/ Marc Reisch

Title:   CEO VISANT CORPORATION By:  

/s/ Marc Reisch

Title:   CEO JOSTENS, INC. By:  

/s/ Marc Reisch

Title:   Chairman

The foregoing Letter Agreement has been read and accepted as a binding agreement
between Visant Holding Corp., Visant Corporation, Jostens, Inc. and me, Michael
Bailey as the undersigned, this 25th day of March, 2008.

 

/s/ Michael Bailey

Michael Bailey

 

8